Fourth Court of Appeals
                                             San Antonio, Texas
                                                  December 31, 2015

                                                 No. 04-15-00502-CR



                                               Charles Marcus FINCH,
                                                      Appellant

                                                        v.
                                                     The State
                                                The STATE of Texas,
                                                      Appellee

                        From the 216th Judicial District Court, Kendall County, Texas
                                            Trial Court No. 5558
                               Honorable N. Keith Williams, Judge Presiding

                                                        ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to January 29, 2016.

                                                                PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT




cc:              Angela J. Moore                                 Steven A. Wadsworth
                 Angela J. Moore, Attorney at Law                Assistant District Attorney - 216th Judicial District
                 Tower Life Building                             200 Earl Garrett St., Suite 202
                 310 S. St. Mary's Street, Suite 1830            Kerrville, TX 78028
                 San Antonio, TX 78230